OFFICE   OF THE   ATTORNEY    GENERAL     OF TEXAS

                            AUSTIN




honorable ForreeterHancock
QrWLml Distrlat Attorney
ikxahachle,Term
Dear Sir:                    Attentlom     Mr.




                                     ,Pas follmts¶
                                     date an opinitm
                                     ters herein net

‘.                             whom prealnat a
                              la situated needs
                          e a mad Wuak. The
                          aounty at thts particular
                          y, but will have it later
                        e truck purahaaed vill be
                                    not the road
                                    oad diutriat
     has Is Monet derived from the sale of road
     bonds heretoforevoted and sold.
                    Qan the Coxmitlssionere~
                                           t?ou&
     legally
          nF  orrow money tram!a bonded read dis-
     triat, tlmt la, bond money, and purebase a
     truok with ealclmomy for the oouixty,and
Xonorable Borrester Randock, Page 2


     later pay the money back to this road dis-
     trict out of the general Pund of the county?
          n+   l   I).
                  We have advised that this
    borrowing would be a transfer of the fund,
    and Is prohibited by Article 8, Sectlon 9,
    Constitution of Texan.
         ?!he Commissioners' Court is dissatlafled
    with this opinion and Is appealing to you for
    your opinion."
          You state ln your letter as quoted above that the
money that the road district has is money derLved from the sale
of road bonds heretofore voted and sold. It is 8 well knm
prinalple of lav that funds or moneys obtained by the sales of
bonds must be used and expended only for the purpose for vhlah
the bonds vere voted and issued, and a diversion of the use of
suah funds or moneys for a different purpose vould be unetithor-
lzed. Texas,Jurisprudence, Vol. 21, fage 686; (Also see the
oases of Aransas County v. Coleman-Fulton Pasture Cod, 191 8.Y.
553; Reathman v. Slngleta~, 12 S.X. (2d) 150; Ruggina v. *den,
259 3-W. 204; and Orayson County v. Rarrell, 202 3.X. 160).
          In passing upon a s$milar quest%on,,this department
held in Opinion lo. O-1397 "the aommleaionersl oourt la not au-
thorized to allow Road and Bridge Precincts in need OS funds to
opemte pending the oollectlon bf current revenues to borrow
funds from the Road Bond Aeaount, to supplement their Road and
Bridge Fund Accouut, although suoh transfer Is made with the
understanding that such borroved funds be paid bask to the Road
Bond Fund out of colleofions of the borrovlng Road and Bridge
Precinct during the ensuing year." We ape enclosing e aopy of
this opinion for your lnformatlon.
          You are respectfully advised th+t it is the opinion
of this department that 'be commissioners~ court could not legal-
ly use the bond money for the purpose above mentioned.
          This opinion ia not to be construed as holding that
the Gomalasioners8 court has legal authority to purchase a truck
to be used In connection vlth the maintemme   end construation
of public roads of the oounty and pay for the same out of the
general fund of the GOuty, provided said fundr fare available.
%onorable Forrester %nGOGk,   Page 3


          Trustfng that the foregoing fully answers your inquiry,
ve are

                                            Yours very truly
                                       ATTOFQIEYOEltEW    OF TEXAS

                                            (&4htzu&
                                       BY
                                                  Ardell Williams
                                                         Assistant